Exhibit 10.1

 



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Double asterisks surrounded by brackets denote
omissions.

 



Final Execution Copy

Confidential



 

Distribution Agreement

 

This Distribution Agreement (“This “Agreement”), made and entered into as of the
13th day of January, 2020, by and between:

 

Bionik Laboratories Corp., a Delaware corporation (“Bionik”), having its
principal office at 483 Bay Street, Toronto, Ontario, Canada.

 

and

 

Curexo Inc., a Republic of Korea corporation (“Curexo”) having its principal
office at 4th FL, 577, Gangnam-daero, Seocho-gu, Seoul, 06530, South Korea.

 

Curexo hereinafter be referred to individually as “Distributor” and Bionik shall
hereinafter be referred to individually as “Supplier” and collectively as the
“Parties”. Certain capitalized terms used herein are defined in Article 1 below.

 

WITNESSETH:

 

WHEREAS, Supplier desires to appoint the other Distributor as the exclusive
Distributor for the sale of the Products of the Supplier in the Territory, and
the Distributor desires to be so appointed.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties hereto agree as follows:

 

Article 1 (Definitions)

 

In this Agreement except where the context otherwise requires, the following
terms and expressions shall be understood to have the precise meaning as
follows:

 

1.1“Products” shall mean the products of the type and specification manufactured
and packed under the Trade Marks and listed in Schedule 1 and any other products
developed by the Supplier and which the Supplier may permit the Distributor, by
express notice in writing, to distribute in the Territory. Notwithstanding the
foregoing, the Supplier may modify the design and type of the Products or parts
thereof (provided the modification does not adversely affect the Products or
discontinue any Products at any time if the production of such Products is
permanently discontinued for any reason, in its sole discretion).

 

1.2“Territory” shall mean, with respect to each of the Distributors, the
countries or areas specified in Schedule 2, as the parties may from time to time
vary upon mutual agreement.

 

1.3“Trademarks” shall mean the trademark registrations and applications listed
in Schedule 3 and any further trademarks that the Supplier may, by express
notice in writing, permit or procure permission for the Distributor to use in
the Territory in respect of the Products of Supplier.

 



 1 

Final Execution Copy

Confidential



 

Article 2 (Appointment and Acceptance)

 

2.1During the term and subject to the conditions herein set forth, each Supplier
hereby appoints the Distributor as the sole and exclusive Distributor to import,
market and distribute the Products in the Territory, and the Distributor hereby
accepts such appointment.

 

2.2The Distributor shall not, directly or indirectly through another party,
purchase, import, export, sell, distribute, manufacture or otherwise deal in
products competitive with or similar to the Products of the Supplier in the
Territory.

 

2.3The Distributor shall refrain from making active sales of the Products of
Supplier to customers outside of the Territories. For these purposes, “active
sales” shall be understood to mean actively approaching or soliciting customers,
directly or indirectly, including, but not limited to, the following actions:
(a) visits; (b) direct mail, including the sending of unsolicited emails; (c)
advertising in media, on the internet or other promotions, where such
advertising or promotion is specifically targeted at customers outside of the
Territories; (d) online advertisements addressed to customers outside of the
Territories and other efforts to be found specifically by users outside of the
Territories, including the use of territory based banners on third party
websites and paying a search engine or online advertisement provider to have
advertisements or higher search rankings displayed specifically to users outside
of the Territories; and (e) advertising or promotion in any form or translation
of the Distributor’s website into a language other than an official language of
any country forming part of the Territory, that the Distributor would not
reasonably carry out but for the likelihood that it will reach customers outside
of the Territories. The Distributor shall not establish, or maintain any branch,
sales outlet or distribution depot in any area outside of the Territories for
the sale of the Products of the Supplier.

 

Article 3 (Orders and Shipment)

 

In placing orders with the Supplier, the Distributor shall clearly describe the
Products of Supplier and quantity required, and shall include precise
instruction for packing, invoicing and shipping. The orders shall not be binding
unless and until they are in compliance with Articles 4 and 5.

 

Article 4 (Price and Payment)

 

4.1The prices to be paid by the Distributor to the Supplier for the Products or
spare parts of Supplier are to be the Supplier’s list prices as notified to the
Distributor by the Supplier from time to time. The Supplier shall give the
Distributor sixty (60) calendar days’ notice in writing of any rises in the
prices for the Products or spare parts of Supplier. The discount of the price
list to the Distributor is to be determined.

 

4.2The Distributor shall pay the full amount invoiced to it by the Supplier in
the United States within ten (10) calendar days of invoice. Within ten (10)
calendar days after receipt by the Distributor of Supplier’s confirmation of
order, the Distributor shall have an irrevocable letter of credit be issued in
favor of the Supplier or its nominees by a first class, international bank
satisfactory to the Supplier.

 

4.3Unless otherwise agreed between the parties, currency of payment shall be in
USD (United States Dollars)

 

4.4As between the Supplier and the Distributor, the Distributor shall be liable
for and shall pay any tax, duty, charge or any other impost of a similar nature
imposed upon the Supplier or the Distributor, in respect of the purchase, sale,
importation, lease or other distribution of the Products of the Supplier. The
Distributor shall be responsible for the collection, remittance and payment of
any or all taxes, charges, levies, assessments and other fees of any kind
imposed by governmental or other authority in respect of the purchase,
importation, sale, lease or other distribution of the Products of the Supplier.

 



 2 

Final Execution Copy

Confidential



 

4.5The Distributor shall be free to fix its own resale prices for the Products
but shall not set those prices so high as may make them uncompetitive in the
Territory including any trade discounts or rebates and shall promptly advise the
Supplier of any subsequent changes.

 

4.6Except as specifically set forth in this Agreement, the Distributor shall pay
for any and all expenses, costs and charges incurred by it in the performance of
its obligations under this Agreement as a Distributor (including but not limited
to promotion and marketing costs in the Territory), unless the Supplier as such
has expressly agreed in advance in writing to pay such expenses, costs and
charges.

 

4.7As between the Supplier and the Distributor, Supplier will provide 3 units of
InMotion Arm at the Supplier’s own cost.

 

4.8Neither Party may withhold payment of any amount due to the other because of
any set-off, counter-claim, abatement, or other similar deduction.

 

Article 5 (Forecast; Quantities)

 

5.1 No later than thirty (30) calendar days prior to (a) each Contract Year as
specified below and (b) the six-month anniversary of the commencement of each
Contract Year, the Distributor shall notify the Supplier in writing of its
forecast of the quantities of each type of Product of Supplier that it expects
to buy from the Supplier for delivery during the ensuing six (6) month period.

 

The First Contract Year minimums as previously agreed to by the Parties pursuant
to the Distribution Agreement dated as of March 6, 2018 by and between Bionik
and Curexo (the “Original Agreement”), have been met and satisfied as of the
execution date of this Agreement, and no further minimum purchases apply
thereunder or hereunder.

 

Contract Year Contract Term First Contract Year From January 13, 2020 – January
12, 2021 Second Contract Year From January 13, 2021 – January 12, 2022 Third
Contract Year From January 13, 2022 – January 13, 2023

 



 3 

Final Execution Copy

Confidential



 

5.2 The Supplier undertakes to use all reasonable endeavors to meet all orders
for the Products forwarded to it by the Distributor in accordance with the
Supplier’s terms of delivery to the extent the orders do not exceed the forecast
for each type of Product given in Section 5.1. The Distributor shall buy the
Products for its own account for resale under this Agreement.

 

For purpose of this Article, the Contract Products shall be considered purchased
when shipped by the Supplier, excluding sales returned to the Supplier.

 

Article 6 (Technical Assistance)

 

6.1The Supplier is obligated to supply the Distributor with reasonably necessary
technical assistance, which may include information and illustrated material,
and to send advertising material suitable for the promotion and advertising of
the Products of Supplier, in the reasonable opinion of the Supplier.

 

6.2The Supplier shall train technical personnel of Distributor to permit the
Distributor to satisfy its obligations under this Agreement, including to the
extent it becomes necessary due to the introduction of any new Products of
Supplier, or to achieve better installation and maintenance standards. Costs for
round trips, meals, lodging and other expenses of the Distributor’s personnel
dispatched for training shall be borne by the Distributor, and the Supplier
shall bear the above costs and expenses for Supplier personnel who will train
the Distributor’s personnel.

 

6.3The Supplier agrees to send one technical representative to the Distributor’s
designated South Korea location to conduct a training session focused on
technical aspects of the product as well as service and repair information.
Supplier shall bear the expense of Supplier staff for this technical training
visit. This training session shall be a one-time event.

 

6.4The Distributor agrees to send the appropriate staff to Supplier’s designated
US location to receive dedicated sales training and dedicated clinical training.
These are two separate training sessions. Distributor shall bear the expense of
Distributor staff for such sales and clinical training.

 

6.5The above technical assistance and martials shall be implemented in the
English language.

 

Article 7 (Spare Parts)

 

7.1The Distributor shall keep a sufficient level of spare parts in order to
provide efficient after-sales service. The Supplier shall also advise the
Distributor of the required spare parts. Any stock will be discussed and
mutually agreed upon before orders are placed.

 

7.2The Supplier shall supply to the Distributor spare parts for the Products of
Supplier as long as the Distributor continues to purchase the Products pursuant
to the terms and conditions of this Agreement and, in the absence of breach by
the Distributor of this Agreement, for 5 years after the last shipment of the
Products of Supplier to the Distributor.

 

7.3With the prior written consent of the Supplier, the Distributor may purchase
standard spare parts from the Supplier’s Suppliers directly for 5 years after
the last shipment of Products.

 



 4 

Final Execution Copy

Confidential



 

Article 8 (Inspection and Warranty)

 

8.1Promptly after the receipt of the Products, the Distributor shall inspect or
shall cause its qualified agent to inspect the Products at the qualified agent
to inspect the Products at the Distributor’s cost, to insure that the quality
standards have been met as agreed to in writing by the parties. If, upon receipt
of the Products after proper and thorough inspection to be performed no later
than thirty (30) days after receipt, any of the Products in found not to be in
compliance with the quality standards set by the Supplier, the Supplier shall
replace the Products or the part of a Products not meeting the quality
standards, and shall indemnify the Distributor against any direct damage
incurred actually by the Distributor.

 

8.2The Supplier warrants that the Products of Supplier shall be free from
defects in material and workmanship for a period of one (1) year from the
installation date of the Product by the Distributor; provided that any such
installation shall be no later than six (6) months from the shipment date. In
the event any such installation is subsequent to such six (6) month period, then
such warranty shall be for a period of one (1) year from the last day of that
six (6) month period. This warranty does not extend to any of the said Products
which have been: (1) subjected to misuse, neglect, accident or abuse, (2)
improperly repaired, or altered or modified ion any way, and (3) used in
violation of instructions furnished by the Supplier.

 

8.3Claims by the Distributor in regard to any defect in the Products shall be in
writing and be dispatched by the Distributor with full particulars within 30
days after the receipt of the Products.

 

8.4The parties agree that the implied warranties of merchantability and fitness
for a particular purpose and all other warranties or guarantees, express or
implied are excluded from this transaction and shall not apply for the products.

 

Article 9 (Distributor’s Responsibility)

 

9.1The Distributor agrees and undertakes to diligently and conscientiously, use
all reasonable efforts to promote and expand the distribution and sale of the
Products of the Supplier in the Territory, including but not limited to
regularly and at its own expense distributing promotional literature, conducting
multi media advertising and varying out market surveys.

 

9.2The Distributor shall maintain adequate stocks and inventory of the Products
throughout the Territory to meet its customer’s demand in time, and to support
the effective demonstration of Products to targeted customers for future sales.
The Distributor shall maintain adequate stocks and inventory of replacement
parts, facilities and qualified mechanics throughout the Territory and shall
provide reasonable after-sales service to its customers [in accordance with the
terms of the service and maintenance manual provided by the Supplier] during the
Term and for [six] months after termination, however terminated.

 

9.3The Distributor shall take all reasonable steps to ensure that the Products
of the Supplier are properly transported, handled, stored and secured so as to
prevent any damage of theft thereto or thereof.’

 

9.4The Distributor shall insure at its own cost with a reputable insurance
company all stocks of the Products of the Supplier as are held by it against all
risks which would normally be insured against by a prudent businessman to at
least their full replacement value and promptly produce to the Supplier on
demand full particulars of that insurance and the receipt for the then current
premium. The Distributor shall indemnify and save the Supplier harmless from any
claims which may be initiated against the Supplier as a result of any such
damage to the Products of the Supplier to the extent that such are not covered
by the said insurance.

 



 5 

Final Execution Copy

Confidential



 

9.5The Distributor shall arrange at its own expense, advertisement and sales
promotion of the Products and devote its best efforts, but in any case at a
minimum to meet minimum sales quantities, toward obtaining the largest sales
volume of the Products in the Territory. If necessary, the Supplier supports
cooperative advertising executed by the Supplier’s Cooperative Advertising
Agreement in a separate contract. The form and nature of advertisement and sales
promotion of the Products shall be submitted to the Supplier for the prior
approval before publication and unless the Supplier notifies the Distributor
that it does not approve of any advertising or sales literature within 7 days of
receipt by the Supplier of details of the same the Supplier shall be deemed to
have approved such advertisement or sales promotion.

 

9.6Whenever the Supplier shall indicate to the Distributor any complaint
concerning the activities of the Distributor as required under this Agreement,
the Distributor shall promptly make investigation and take proper action, if
any.

 

9.7The Distributor shall not: (a) represent itself as an agent of the Supplier
for any purpose; (b) pledge the Supplier’s credit; (c) give any condition or
warranty on the Supplier’s behalf; (d) make any representation on the Supplier’s
behalf; (e) commit the Supplier to any contracts; or (f) otherwise incur any
liability for or on behalf of the Supplier. The Distributor shall not, without
the Supplier’s prior written consent, make any promises or guarantees about the
Products of the Supplier beyond those contained in the promotional material
supplied by the Supplier.

 

9.8During the term of this Agreement, the Distributor shall not distribute, sell
or market in the Territory any product which competes with any product of
Supplier.

 

Article 10 (Request of Information)

 

The Distributor shall cooperate with Supplier’s request on the sales of the
Products of Supplier, and the Distributor shall send to the Supplier:

 

(a)A written annual report on its activities in the Territory, such reports to
include sales by product including both the value and units, sales by country,
recommended retail price lists, advertising and promotion plans for the future
and a commentary on the marketing, sales and distribution performance and plans,
matters affecting pricing policies and achievements and proposals in respect of
major customers.

 

(b)A written annual report on the stocks of the Products and parts thereof held
by the Distributor.

 

(c)Any other information relating to the performance of its obligations under
this Agreement that the Supplier may reasonably require from time to time.

 

(d)Quarterly forecasts of next 90-day sales projections including product type
as well as name and type of customer facility.

 

The Distributor shall keep full and proper books of account and records showing
clearly all enquiries, quotations, transactions and proceedings relating to the
products of Supplier;

 

The Distributor shall allow the Supplier, on reasonable notice, access to its
accounts and records relating to the Products of Supplier for inspection.

 



 6 

Final Execution Copy

Confidential



 

Article 11 (Trademark)

 

11.1The Supplier hereby grants to the Distributor the non-exclusive right, in
the Territory to use the Trademarks in the promotion, advertisement and sales of
the Products of Supplier, subject to, and for the duration of, this Agreement.
The Distributor acknowledges and agrees that all rights in the Trademarks shall
remain in the Supplier, and that Distributor has and will acquire no right in
them by virtue of the discharge of its obligations under this Agreement, except
for the right to use the Trademarks as expressly provided in this agreement. The
Distributor shall market and sell the products of Supplier only under the
Trademarks, and not in association with any other trade mark, brand or trade
name, except as permitted in any branding manual issued by the Supplier. The
Distributor shall ensure that the appropriate Trademarks shall appear on all
Products of Supplier, containers and advertisements for the Products of
Supplier, followed by the symbol ®, or the letters [TM], as appropriate.

 

11.2When the Distributor uses the Trademark under paragraph 11.1, prior to use,
the Distributor shall, inform the Supplier of the manner of such use and submit
a sample of any materials including but not limited to, catalogues, leaflets,
posters, newspapers, bearing the Trademark for prior inspection and approval by
the Supplier. When the Distributor wishes to change the approved use of the
Trademark, prior to change the Distributor shall inform the Supplier of the
desired change and submit a sample of the materials bearing the altered use of
the Trademark of prior inspection and approval by the Supplier. In any event,
the manner of use of the Trademark or any change thereof shall be subject to the
Supplier’s prior approval and the Distributor shall not use the Trademark in any
other manner than approved in advance by the Supplier. The Distributor shall
comply with all rules for the use of the Trademarks issued by the Supplier
(including those set out in any branding manual issued by the Supplier) and
shall not, without prior written consent of the Supplier, alter or make any
addition to the labeling or packaging of the Products of Supplier displaying the
Trade Marks. The Distributor shall not alter, deface or remove any reference to
the Trade Marks, any reference to the Supplier or any other name displayed on
the products of Supplier or their packaging or labeling.

 

11.3The Distributor recognizes that any of the Trademarks, trade names, designs,
copyrights and other proprietary rights, used on or embodied in the Products
(“Proprietary Rights”) shall remain the exclusive property of the Supplier. The
Distributor shall not have or acquire any right, title or interest in
Proprietary Rights.

 

11.4During the terms of this Agreement and thereafter, the Distributor shall
not:

 

(a)Use the Trademark or similar trademark on any products that is not a Supplier
Product, nor let any third party use the Trademark.

 

(b)Directly or indirectly apply of the registration of the Trademark or any
similar trademark with respect to the Products or any other materials in any
country or jurisdiction.

 

11.5The Distribution may, with the prior written consent of the Supplier,
indicate that it is an authorized Distributor of the Products.

 

11.6When the Distributor finds that a third party infringes or impairs the
Trademark or the Supplier’s goodwill involved therein, or when a third party
brings a claim, suit or action against the Supplier or the Distributor on the
ground that the Distributor’s use of the Trademark may infringe on the third
party’s rights, the Distributor shall promptly inform the Supplier thereof any
reasonably co-operate with the Supplier to address the problem. In respect of
any such matter, the Supplier shall in its absolute discretion decide what
action to take in respect of the matter (if any), and the Supplier shall conduct
and have sole control over any consequent action that it deems necessary.

 



 7 

Final Execution Copy

Confidential



 

11.7Upon termination of this Agreement for any cause, the Distributor shall
cease holding itself out as a Distributor of the Products and cease using, in
any way, the Supplier’s name, or its Proprietary Rights or any material similar
thereto. The Distributor shall not at any time sub-license, transfer or
otherwise deal with the rights of use of the Trademarks granted under this
Agreement.

 

11.8The Supplier, at its discretion, shall have the right to record the
existence of the license hereunder, or require the Distributor to register as a
registered user within the Territory.

 

11.9The Distributor shall not alter, deface, remove, cover or mutilate in any
manner the Trademark, serial or model number, brand, or Supplier’s name attached
or affixed to any of the products, without the prior written consent of the
Supplier.

 

11.10Notwithstanding anything to the contrary in this Article 11, the parties
shall negotiate in good faith terms to permit the co-branding of Products in the
Territories.

 

Article 12 (Status of Distributor)

 

12.1This Agreement does not in any way create the relationship of principal and
agent between the Supplier and the Distributor; and under no circumstances shall
the Distributor be considered to be the agent of the Supplier. The Distributor
shall not act or attempt to act, or represent itself, directly or by
implication, as an agent of the Supplier or in any manner assume or create, or
attempt to assume or create any obligation, liability, representation, warranty
or guarantee on behalf of, or in the name of the Supplier. The Distributor shall
conduct its business in the purchase and resale of the Product as a principal
for its own account and at its own expense and risk.

 

12.2The Distributor shall, at all times, comply with all applicable laws,
regulations, and orders of any government of the Territory or political
subdivisions thereof, relating to or in any way affecting this Agreement and the
Distributor’s performance hereunder, including the obtaining of any required
licenses, permits or approvals. The Distributor shall at all times comply with
all applicable laws, statues, regulations, and codes relating to anti-bribery
and anti-corruption in the Territory or political subdivisions thereof.

 

12.3The Distributor shall not disclose to any third party, without the prior
written consent of the Supplier, or use for any purpose other than the
performance of its obligations under this Agreement, any confidential
information concerning the Product or business affairs or technologies of the
Supplier (including, but not limited to, prices, discounts, terms and conditions
of sale, customers, business affairs, Products or Product specifications) which
it acquires or develops in the course of its transaction with the Supplier.
Notwithstanding the foregoing, the parties may make such public disclosures as
are required under applicable securities laws or the rules and regulations of
any stock exchange or interdealer quotation system on which the parties’ capital
stocks are then traded or listed.

 

Article 13 (Term)

 

13.1This Agreement shall become effective upon signing and shall continue in
full force and effect for a period of three (3) years from the date hereof,
unless earlier terminated pursuant to Article 14.

 



 8 

Final Execution Copy

Confidential



 

13.2This Agreement shall be automatically extended for successive 1 year terms,
unless three months prior to the expiration of the term or any extension
thereof, a notice of intention to finally terminate is given in writing by one
party to the other.

 

Article 14 (Termination)

 

14.1This Agreement may be terminated at the option of either Party, effective
immediately upon giving written notice of termination to the other Party, in
each of the following events;

 

(a)Should the other Party become bankrupt or insolvent, or have its business
placed in the hand of a receiver, assignee or trustee, whether by voluntary act
or otherwise; or

 

(b)Should the other Party attempt to assign this Agreement or any rights
hereunder to a third party without the terminating Party’s prior written
consent; or

 

(c)If the other Party ceases to function as a going concern or to conduct its
operations in the normal course of business voluntarily or otherwise; or

 

(d)If the other Party commits a material breach of any agreement or conditions
herein contained and shall not have remedied such breach within 30days of a
notice requiring the remedy of such breach.

 

The Supplier may immediately terminate this Agreement should the Distributor be
acquired by, or should itself acquire, in whole or in part, a manufacturer of
products which in the reasonable judgment of the Supplier competes with the
Products;

 

14.2Notwithstanding anything contained in this Agreement, either party may
terminate this Agreement by a written notice served on the other, effective 3
months from the date of such notice if the objectives of the parties are not
being met.

 

14.3All payments owed to the Supplier upon termination shall become immediately
due and payable and no cancellation or termination of this Agreement shall serve
to release the Distributor or its successors or assignees from any obligations
under this Agreement.

 

14.4In cases of termination of this Agreement by either party for any reason,
the Supplier may at its sole option repurchase from the Distributor, at the FOB
loading port price paid by the Distributor to the Supplier, plus actual freight
paid by the Distributor, any or all Products of Supplier or parts thereof in the
possession of the Distributor. If the Supplier chooses not to exercise its
option to so repurchase the Products, or purchases only part of the
Distributor’s stocks of Products, the Distributor may for a period of six (6)
months following termination of this Agreement, sell and distribute any stocks
of the Products that it may have in store or under its control at the time. At
the end of this period, the Distributor shall promptly return all remaining
stocks of the Products to the Supplier at the expense of the Distributor, or
dispose of the stocks as the Supplier directs. In any event of expiration or
termination, the Distributor shall at the Supplier’s option promptly destroy or
return all samples, technical pamphlets, catalogues, advertising materials,
specifications and other materials, documents or papers that relate to the
Supplier’s business that the Distributor may have in its possession or under its
control (other than correspondence between the parties)

 

14.5Termination or expiry of this Agreement shall not affect any rights,
remedies, obligations or liabilities of the parties that have accrued up to the
date of termination or expiry, including the right to claim damages in respect
of any breach of this Agreement which existed at or before the date of
termination or expiry.

 



 9 

Final Execution Copy

Confidential



 

Article 15 (Indemnities)

 

Distributor shall indemnify the Supplier and hold the Supplier harmless from and
against, and shall defend against, any and all claims and damages of every kind
for injury to or death of any person or persons and for damage to or loss of
property, arising out of or attributed, directly or indirectly, to the conduct,
operations, op performance of Distributor.

 

Article 16 (Governing Law and Arbitration)

 

16.1This Agreement shall be construed and enforced according to the internal
laws of the State of New York, without giving effect to the conflicts of laws
provisions thereof.

 

16.2Any disputes, controversies or differences which may arise between the
parties or in relation to or in connection with this Agreement or for the breach
thereof, shall be settled by arbitration in accordance with the Rules of
Arbitration of the I.C.C. by one (1) arbitrator appointed in accordance with
said Rules. The proceedings shall be seated and located in New York County, New
York and conducted in English. The arbitration should be final and binding upon
the Parties and shall not be subject to appeal.

 

Article 17 (Miscellaneous Provisions)

 

17.1This Agreement constitutes the entire understanding of the Supplier and the
Distributor with respect to the subject matter hereof.

 

17.2No amendment, modification or alteration of any terms of this Agreement
shall be binding on either party unless the same shall be made in writing, dated
subsequent to the date hereof and executed by or on behalf of the parties
hereto.

 

17.3This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

 

17.4No assignment of this Agreement shall be valid without the prior written
consent of the other party hereto.

 

17.5All waivers hereunder shall be in writing, and the failure of any party at
any time to require the other party’s performance of any obligations under this
Agreement shall not affect the right subsequently to require performance of the
obligation. Any waiver of any breach of any provision of this Agreement shall
not be construed as a waiver of any continuing or succeeding breach of such
provision or a waiver or modification of the provision.

 

17.6This Agreement may be executed in English and in other languages (including
Korean). In the event of any difference or inconsistency among different
versions of this Agreement, the English version shall prevail over in all
respect.

 

17.7It is the Parties’ intention to issue a joint news release disclosing the
creation of this Agreement in form and substance mutually agreeable to the
Parties in good faith.

 



 10 

Final Execution Copy

Confidential



 

17.8Subject to the express provisions set forth in This Agreement, in no event
shall either Party be liable to the other Party for consequential damages,
including but not limited to lost profits, lost market or business
opportunities, or lost revenues, or incidental, special or punitive damages
arising under, related to, or resulting from The breach of this Agreement,
regardless of legal or equitable theory, and despite timely notice of the
possibility of such damages.

 

17.9The intention of this Agreement is to amend, restate and replace the
Original Agreement in its entirety, and each and every term and provision of the
Original Agreement is hereby amended, restated, replaced, and superseded hereby,
and the Original Agreement no longer has any force or effect.

 

[Remainder of page intentionally left blank]

 

 11 

Final Execution Copy

Confidential



 

IN WITNESS WHEREOF, the parties hereto have authorized this Agreement to be
executed by their respective duly authorized officers.



 



On behalf of Distributor:   On behalf of Supplier:           Curexo Inc.  
Bionik Laboratories Corp.                   Signature: /s/ Jae Jun Lee  
Signature: /s/ Eric Dusseux           Name: Jae Jun Lee   Name: Eric Dusseux  
Title: CEO   Title: CEO  



 

 

 

 

 

 12 

Final Execution Copy

Confidential



 

SCHEDULE 1

 

 

SUPPLIER PRODUCTS AND DISTRIBUTOR PRICING

 

 

The Products of Supplier and the pricing extended to the Distributor, as the
date of this Agreement:

  



  1. InMotion Arm™ [**]

 

  2. InMotion Arm/Hand™ [**]

 

  3. InMotion Wrist™ [**]

 



 

 

 13 

Final Execution Copy

Confidential



 

SCHEDULE 2

 

 

TERRITORIES

 

 

The territories of Curexo, as the Distributor of Bionik’s Products, as of the
date of this Agreement:

 

Republic of Korea (South Korea)

 

 

 

 

 14 

Final Execution Copy

Confidential



 



SCHEDULE 3

 

 

TRADEMARKS

 

 

 

 

 

 

 



 15 

